Title: To Benjamin Franklin from Baron Grantham, 27 July 1782
From: Grantham, Thomas Robinson, 2nd Baron
To: Franklin, Benjamin


Sir.
Whitehall: 27t: July 1782
As the first Object of my Wishes, is to contribute to the Establishment of an honourable & lasting Peace, I address myself without Ceremony to you, upon the Conviction that you agree with me in this Principle. If I was not convinced that it was also the Real System of the Ministers of this Country, I should not now be cooperating with them. The Step they had already taken in sending Mr Grenville to Paris is a Proof of their Intentions; & as that Gentleman does not return to his Station there, I trust that the immediate Appointment of a Person to Succeed him will testify my Agreement with the Principles upon which he was employed. I therefore beg leave to recommend Mr. Fitzherbert to your Acquaintance who has the King’s Commands to repair to Paris.
As I have not the Advantage of being known to you, I can claim no Pretense for my Application to you, but my publick Situation, & my Desire to merit your Confidence upon a Subject of so much Importance as a Pacification between the Parties now engaged in a Calamitous War.
I have the Honour to be with great Regard Sir. Your most obedt humble servant
Grantham
B. Franklin Esqr.—Drat [Draft]Drat. to Dr. Franklin. July 27t: 1782.
